DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0029, 0031, “stationary field 202” should be changed to “stationary field 302”
Paragraph 0033, “armature 204” should be changed to “armature 304”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 11 and 14-16 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Morrison (US 2016/0276918).
Regarding claim 1, Morrison discloses a wind turbine (128 of Figures), comprising: 
a rotor comprising a plurality of blades (132 of Figures); 
a shaft (124 of Figures) coupled to the rotor; and 

an armature (150 of Figures) configured to be rotated via the shaft; and 
a stationary field (160 of Figures) disposed concentric to and radially outward from the armature.
Regarding claim 2, Morrison discloses wherein the armature (150 of Figures) comprises an armature winding (216 of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0276918).
Regarding claim 3, Morrison discloses wherein the stationary field (160 of Figures) comprises a vacuum vessel (164 of Figures; Para. 0043) comprising an inner wall and an outer wall, and faces the armature (150 of Figures).
Morrison does not explicitly disclose wherein the inner wall is thinner than the outer wall.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the outer wall of Morrison thicker than the inner wall to provide 
Regarding claim 4, Morrison discloses wherein the stationary field (160 of Figures) further comprises a superconducting field winding (228 of Figures) disposed inside the vacuum vessel (164 of Figures; Para. 0043).
Regarding claim 5, Morrison discloses wherein the superconducting field winding (228 of Figures) is configured to generate a magnetic field oriented in a radial direction (it is well known that rotating magnetic fields are produced radially around the rotor by the varying currents in the stator windings) of the superconducting generator (100 of Figures).
Regarding claim 6, Morrison discloses wherein the stationary field (160 of Figures) further comprises a thermal shield (194 of Figures) disposed inside the vacuum vessel (164 of Figures; Para. 0043) and enclosing the superconducting field winding (228 of Figures).
Regarding claim 7, Morrison discloses wherein the stationary field (160 of Figures) further comprises one or more torque transfer structures (204 of Figures) disposed inside the vacuum vessel (164 of Figures; Para. 0043) to support a reaction torque caused due to an interaction between a magnetic field produced by the armature (150 of Figures) and a magnetic field produced by the superconducting field winding (228 of Figures).
Regarding claim 8, Morrison discloses wherein the stationary field (160 of Figures) further comprises a cooling apparatus (400 of Figures) configured to maintain the superconducting field winding (228 of Figures) at a cryogenic temperature.
Regarding claim 9, Morrison discloses wherein the stationary field (160 of Figures) further comprises one or more tanks for storing a cooling fluid (400 of Figures), wherein the one or more tanks are in fluid communication with the cooling apparatus (220, 224 of Figures; cooling tubes).
Morrison does not explicitly disclose wherein the one or more tanks are disposed inside the vacuum vessel (164 of Figures; Para. 0043).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the one or more tank for storing a cooling fluid in Morrison disposed inside the vacuum vessel to pass coolants from the cryocooler through the cooling tubes located inside the vacuum vessel, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, Morrison discloses wherein the stationary field (160 of Figures) further comprises one or more conduits (220, 224 of Figures; cooling tubes) fluidly coupled to the one or more tanks (400 of Figures) and disposed inside the vacuum vessel (164 of Figures; Para. 0043), wherein the one or more conduits are configured to facilitate flow of the cooling fluid within the stationary field (Para. 0051).
Regarding claim 11, Morrison discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein an inner radius of the stationary field (160 of Figures) is in a range of about 3 meters to 5 meters.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an inner radius of the stationary field (160 of Figures) of Morrison in a range of about 3 meters to 5 meters depending on the size of the generator to provide 
Regarding claims 12, 13, Morrison discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the stationary field (160 of Figures) is configured to shrink up to 1 percent during operation of the wind turbine (128 of Figures) resulting in a reduction in a magnetic gap (184 of Figures) between the superconducting field winding (228 of Figures) and the armature winding (216 of Figures) (claim 12);
wherein the armature is configured to expand during operation of the wind turbine (128 of Figures) resulting in a reduction in a magnetic gap (184 of Figures) between the superconducting field winding (228 of Figures) and the armature winding (216 of Figures) (claim 13).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the stationary field and the armature of the wind turbine of Morrison configured to shrink and expand respectively because it is well known in the art that the process of power generation generates heat that would cause components such as the stationary field and the armature to shrink and expand as a result of the heating and cooling during the power generation process and therefore resulting in a reduction in a magnetic gap between the superconducting field winding and the armature winding.
Regarding claim 14, Morrison discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein an inner radius of the stationary field (160 of Figures) is about 4 meters.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an inner radius of the stationary field of Morrison in about 4 meters depending on the size of the generator to provide optimum performance of the generator, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Morrison discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the stationary field (160 of Figures) is configured to shrink, the armature (150 of Figures) is configured to expand, or a combination thereof, such that a magnetic gap (184 of Figures) between the superconducting field winding (228 of Figures) and the armature winding (216 of Figures) reduces from about 45 millimeters to about 5 millimeters.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the stationary field and the armature of the wind turbine of Morrison configured to shrink and expand respectively because it is well known in the art that the process of power generation generates heat that would cause components such as the stationary field and the armature to shrink and expand as a result of the heating and cooling during the power generation process and therefore resulting in a reduction in a magnetic gap between the superconducting field winding and the armature winding from about 45 
Regarding claim 16, Morrison discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the stationary field (160 of Figures) is configured to shrink such that an inner radius of the stationary field is reduced by about 20 millimeters.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the stationary field and the armature of the wind turbine of Morrison configured to shrink and expand respectively because it is well known in the art that the process of power generation generates heat that would cause components such as the stationary field and the armature to shrink and expand as a result of the heating and cooling during the power generation process and therefore resulting in a reduction in a magnetic gap between the superconducting field winding and the armature winding by about 20 millimeters, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2016/0276918), in view of Uchiyama (US 2007/0040385).
Regarding claim 17, Morrison discloses a method comprising: 

Morrison does not explicitly disclose whereby a magnetic gap (184 of Figures) between the superconducting field winding and the armature winding is reduced during the operation of the superconducting generator.
Uchiyama discloses whereby a magnetic gap between the superconducting field winding and the armature winding is reduced during the operation of the superconducting generator (Para. 0156, 0191).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have during the operation of the superconducting generator a reduction in a magnetic gap between the superconducting field winding and the armature winding of Morrison, as taught by Uchiyama, due to the difference of the thermal expansion coefficients [Uchiyama: Para. 0156].
Regarding claim 18, Morrison discloses wherein operating the wind turbine (128 of Figures) comprises imparting rotations to the armature (150 of Figures) of the superconducting generator (100 of Figures) via a rotor (130, 132 of Figures) of the wind turbine.
Regarding claim 19, Morrison discloses wherein operating the wind turbine (128 of Figures) comprises cooling the superconducting field winding (228 of Figures) to a cryogenic temperature via a cooling apparatus (400 of Figures).
Regarding claim 20, Morrison discloses all of the elements of the current invention as mentioned above, however does not explicitly wherein the magnetic gap (184 of Figures) reduces due to a contraction of the stationary field (160 of Figures), an expansion of the armature (150 of Figures), or a combination thereof.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the stationary field and the armature of the wind turbine of Morrison configured to shrink and expand respectively because it is well known in the art that the process of power generation generates heat that would cause components such as the stationary field and the armature to shrink and expand as a result of the heating and cooling during the power generation process and therefore resulting in a reduction in a magnetic gap between the superconducting field winding and the armature winding.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sartorius (US 2018/0375407) discloses an inner radius of a stationary field in a range of about 3 to 5 meters.
Minowa (US 2010/0253085) disclose a reduction in a magnetic gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832